Citation Nr: 1342554	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-27 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He had additional service with the Alabama Army National Guard and the Tennessee Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for intervertebral disc syndrome, bilateral hearing loss, and tinnitus.  

In February 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims file.  

In April 2013, the Board remanded this case for further development.  

By rating decision of September 2013, service connection was granted for tinnitus, effective July 2008.  That was considered a full grant of that issue on appeal and is therefore, no longer reflected on the title page.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for intervertebral disc syndrome being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.

FINDING OF FACT

The Veteran does not have a hearing loss disability in either ear as defined by VA regulation.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran that fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) .

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified. 

The Veteran was also afforded VA examinations in connection with the claim.  The probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the June 2013 and January 2009 VA examination reports were thorough and adequate upon which to base a decision.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in February 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a)  , lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102. 

The Veteran asserts that service connection for bilateral hearing loss is due to service incurrence.  He stated that while in the Army National Guard, he fired weapons in training, and as a result, he sustained noise induced hearing loss.  

Service treatment records show the Veteran had normal hearing per the whisper test for VA purposes on entrance and on separation examination, in 1962, his hearing was found to be within normal limits.  Six years later, he underwent another audiology examination and his hearing then, was also within normal limits.  

In January 2009, the Veteran underwent a VA audiology examination.  He complained of bilateral hearing loss and tinnitus.  He reported that he had difficulty hearing in noisy environments and he was sensitive to loud sounds.  

Pure tone threshold audiometry examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
30
LEFT
15
20
15
15
35

The Maryland CNC Speech Recognition Score was 94 percent in the left ear and 100 percent in the right ear.  The diagnosis was borderline normal hearing at 250hz to 3000 hz to moderately severe sensoneural hearing loss at 4000 hz in both ears.  A medical opinion indicated the Veteran passed the whisper test on entrance to service in 1961, had hearing within normal limits on separation from service in 1962, and had hearing within normal limits six years after service on another audiology examination.  It was the examiner's opinion that hearing loss was not due to military service but likely due to the effects of presbycusis or some other etiology.  

The Veteran and his spouse testified at a Travel Board hearing in February 2013.  He indicated that he was a member of the Alabama Army National Guard and the Tennessee Volunteers Army National Guard.  During this time, he was a member of the Anti aircraft Unit.  He indicated that his shooting of weapons affected his hearing and that he had been told that he had a "traveling ear drum" on the right ear.  

  The Veteran underwent a VA audiology examination in June 2013.  It was noted that the claims file was reviewed, and during service, his noise exposure included anti-aircraft artillery, firing line, and firing 40mm guns.  Hearing protection was not used.  In September 1961, he had normal hearing in both ears (by whisper and spoken voice tests).  In June 1962, normal hearing was shown in both ears.  After service, he denied civilian and recreational noise exposure.  

Pure tone threshold audiometry examination showed: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
25
30
LEFT
25
20
20
25
30

The Maryland CNC Speech Recognition Score was 100 percent in both ears.  The diagnosis was sensorineural hearing loss in the frequency of 500-4000 hz in both ears.  The medical opinion was that it was less likely than not that t the Veteran's military noise exposure caused his hearing loss.  The rationale for the opinion was based on the fact that the Veteran's separation examination from service documented hearing as normal in both ears.  Therefore, the current hearing loss had to occur after he was discharged from service.  Noise induced hearing loss according to the examiner, occurs immediately and there is no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

As to the Veteran's hearing loss claim, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review. 

As previously stated, a hearing loss disability is defined by regulation.  Pursuant to 38 C.F.R. § 3.385, audiometric thresholds between 500 and 4000 Hertz are considered when determining whether or not the Veteran has a hearing loss for VA purposes.  Here, as noted, the Veteran has not had bilateral hearing loss for VA purposes in service or thereafter.  

The Board has considered the Veteran's statements submitted through written correspondence, and his testimony at Travel Board hearing, with respect to his claimed hearing loss.  He stated that he has difficulty in noisy environments and he is sensitive to loud sounds.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  However, it is important to note that the Veteran is not competent to establish that he had hearing loss for VA purposes, as this requires audiometric testing, and is therefore considered a medically complex determination.  

The presence of current bilateral hearing loss disability is paramount.  When a claimed condition is not shown, there may be no grant of service connection.  See Rabideau. 

As this is lacking, the claim of entitlement to service connection for bilateral hearing loss is not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Further development is necessary in this case.

The Veteran contends that his intervertebral disc syndrome is the result of service, including his active duty and service in the Army National Guard.  In the April 2013 Board remand, it was noted that records related to his National Guard service had not been associated with the claims folder.  

A September 2013 letter from the Veteran in support of his claim also indicates that he was also a member of the Tennessee Volunteer Army National Guard after his service in the Alabama Army National Guard.  Those records also have not been associated with the claims folders.  Medical records and information indicating active duty for training (ACDUTRA) and Inactive duty for training (INACDUTRA) may be located with these units and may be helpful to this claim.  Therefore, a search should be made to both of these Army National Guard units for any personnel or medical records of the Veteran's service that may be attached to those units.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Contact the appropriate Federal sources and the Alabama Army National Guard and the Tennessee Volunteer Army National Guard and ask each of the agencies/units/organizations to confirm the Veteran's dates of service to include specific dates (not retirement points) for any periods of ACDUTRA and INACDUTRA.  All personnel and service medical records connected to his Alabama Army National Guard and his Tennessee Volunteer Army National Guard service should also be obtained and associated with the claims folder.  If, after making reasonable efforts to obtain these records, the RO is unable to secure them, a formal finding of unavailability should be associated with the claims file.  The RO should notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim(s).  Give the Veteran a reasonable opportunity to respond.  

3.  Thereafter, the Veteran should be afforded an appropriate VA orthopedic/neurological examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's intervertebral disc syndrome disorder was the result of active service or any ACDUTRA or INACDUTRA service.  If the examiner renders an opinion in the negative, he should provide an opinion indicating the nature and etiology of any present back disorder condition (give the appropriate diagnosis) and indicate whether it had its onset in service or if it is due to an event in service.  In offering these assessments, the examiner must discuss any statements made by the Veteran  regarding the onset and/or chronicity of the pertinent symptoms.  

If the answer to the above is rendered in the negative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's intervertebral disc syndrome disorder or any other diagnosed back condition was incurred in or aggravated by his ACDUTRA.   If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the back disorder (i.e., a baseline) before the onset of the aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2; See also Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the appellant, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


